Case 1:11-cv-10230-MLW Document 646 Filed 09/29/20 Page 1 of 5

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

ARKANSAS TEACHER RETIREMENT SYSTEM,
on behalf of itself and all others
similarly situated,

Plaintiff

Vv.

STATE STREET BANK AND TRUST COMPANY,
Defendants.

ARNOLD HENRIQUEZ, MICHAEL T. COHN,
WILLIAM R. TAYLOR, RICHARD A.
SUTHERLAND, and those similarly
situated,

Plaintiff

Vv.

STATE STREET BANK AND TRUST COMPANY,
Defendants.

THE ANDOVER COMPANIES EMPLOYEE
SAVINGS AND PROFIT SHARING PLAN, on
behalf of itself, and JAMES
PEHOUSHEK-STANGELAND and all others
similarly situated,

Plaintiff

Vv.

STATE STREET BANK AND TRUST COMPANY,
Defendants.

)
)
)
)
) C.A. No. 11-10230-MLW
)
)
)
)

C.A. No. 11-12049-MLW

C.A. No. 12-11698-MLW

Rn ne a aed

MEMORANDUM AND ORDER

WOLF, D.J.

September 29, 2020

On February 27, 2020, the court issued a Memorandum and Order

awarding $60,000,000 in attorneys' fees and allocating it among

counsel for the class. See Dkt. No.

590; Ark. Teacher Ret. Sys.
Case 1:11-cv-10230-MLW Document 646 Filed 09/29/20 Page 2 of 5

v. State St. Bank & Tr. Co., 2020 WL 949885 (D. Mass. Feb. 27,
2020). Neither Lieff Cabraser Heimann & Bernstein, LLP ("Lieff")
nor any other counsel appealed the $60,000,000 award. However, on
March 26, 2020, Lieff appealed the award to it of $15,233,397,
which is $1,139,457 less than the amount it received as a result
of the original, $75,000,000 fee award. See Notice of Appeal (Dkt.
No. 596).

Over the objection of Lieff, Labaton Sucharow LLP
("Labaton"), and The Thornton Law Firm ("Thornton") (collectively
"Class Counsel"), the court allowed the Hamilton Lincoln Law
Institute's ("HLLI") motion to permit HLLI to request attorneys’
fees after Lieff's appeal is decided. See Dkt. No. 613. Class
Counsel will oppose an award of attorneys' fees to HLLI.

As recommended by the Special Master, on July 9, 2020, the
court approved a schedule for Class Counsel to return funds to be
escrowed in January and March 2021, and for the escrowed funds,
with the exception of Lieff's, to be distributed to the class in
January and April 2021. See Mem. & Order (Dkt. No. 619). The
court also ordered that the class be given notice of the reduced
fee award, and an opportunity to object and assert that the
reduction should have been greater. Id. A hearing to consider
any responses to the notice was scheduled for September 22, 2020.

See Special Master's Response (Dkt. No. 624).
Case 1:11-cv-10230-MLW Document 646 Filed 09/29/20 Page 3 of 5

On September 3, 2020, the First Circuit dismissed Lieff's
appeal without prejudice, deeming the February 27, 2020 award of
attorneys' fees not to be a final order because it might be revised
as a result of the notice of the class. See Dkt. No. 631. In

doing so, the First Circuit cited Garcia-Rubiera v. Fortufio, 727

 

F.3d 102, 116 (lst Cir. 2013), in which it stated that "(a] ruling
on attorneys' fees is definitive ‘where a dollar-specific order
for attorneys' fees has been entered and further action on the
main case will not require revisiting that order.'" Id. (citation
omitted).

No objections to the February 27, 2020 award of $60,000,000
in attorneys' fees were received. At the September 22, 2020
hearing the Special Master recommended that the repayments that
Lieff had been ordered to make in January and March 2021 be
distributed to the class in January and April 2021, unless Lieff
again appeals and obtains a stay pending appeal. This proposal is
persuasive. Therefore, the court intends to order repayment and
distribution on the schedule attached hereto as Exhibit A.

At the September 22, 2020 hearing, Lieff stated that it would

appeal as soon as a final judgment is entered and would submit the
Case 1:11-cv-10230-MLW Document 646 Filed 09/29/20 Page 4 of 5

previously filed brief in support of its appeal.! It asked the
court to enter judgment now.

The court, however, expressed the concern that because HLLI
intends to move for an award of attorneys’ fees, which if granted
and ordered to be paid by the class, rather than by Class Counsel,
would alter the amount of attorneys' fees awarded, the First
Circuit might again deem Lieff's appeal to be premature. To avert
this risk, the court orally ordered HLLI to file its motion for
attorneys' fees, which the court intends to decide before entering
a final judgment, including a final award of attorneys' fees.

At the September 22, 2020 hearing the court also discussed
the possibility of ordering Lieff to file its motion for a stay
pending appeal now so it could be decided promptly after HLLI's
request for attorneys' fees is decided and a final judgment is
entered. On reflection, the court is not doing so. However, Lieff
should be prepared to appeal and move for a stay pending appeal
soon after HLLI's request for attorneys' fees is decided.

Therefore, as stated at the September 22, 2020 hearing, it is

hereby ORDERED that:

 

1 Lieff also stated that it would not oppose the court's request
that the First Circuit invite the court to retain counsel to argue
that Lieff's appeal is unmeritorious. See Sept. 22, 2020 Tr. 26-
27 (Dkt. No. 642).
Case 1:11-cv-10230-MLW Document 646 Filed 09/29/20 Page 5of5

1. HLLI shall, by October 7, 2020, file: (a) a motion for
an award of attorneys' fees, one or more affidavits and a
memorandum in support of the motion, see Feb. 27, 2020 Mem. & Order
(Dkt. No. 590) at 33-40; and, if it wishes, (b) a renewed motion
to be appointed guardian ad litem for the class.

2. Any responses to HLLI's motions shall be filed by October
20, 2020.

3. Any reply shall be filed by October 27, 2020.

 
   
 

UNITED STATES DISTRICT JUD
